         Case 1:20-cv-01865-WMR-CCB Document 1 Filed 04/29/20 Page 1 of 1

                                                                                    FILED IN CLERK'S OFFICE    ;
                                                                        t                  U£D~-Af~~           ~
                                                                        ' ,•
                                                                        '      •,

                                                                        ~- .· ..       APR 2 9 2020
                          Pl:TITIOI\I l=()R WRlT Of: H.B.eSAS COURT                                           -1
                                           FC-OER.AL                                JAMES N. HATTEN, Clerk
                                                                            By:        ~             eputy Clerk

                                    lN THE r
                                                                                                     1'   1
      UN1TEO STATES DISTRICT COUR,- CLERK NW.                                                 AGE      0F
                 r-llCHA ·R D S. RUSSELL, FSBcRAL
                                 BUILDING
            75 TURNER OR. J\lW # 2211, AiLAI\ITA, G/.\ 20.303.

                                                           1 :20-CV- 1865
                                                   ~ASE CtVfL ACTlOt" NO. _ _ _ _ _ _ _ _ __
 i N THE IVIATTE R OF :
                                                    Fl=OEAAL PETITrON   r-o~          WRIT   er=   HABEAS CORPUS
 tJ1MIVIIE' HOOD .                                           ClVlL SUIT:
               vs.:                                 NOTICE IVIOTIOl\l TO SU13Pl:ONA PROOUOTION
                             Ot:Fi:NbANT(S).        OF OOCUfVIEI\ITS ll\l' P~IV.ATE SUPSRtO.R COURT.,
                                                    N\I REEiAROS 1.N IV•.ATl:S / PRISONER.~..$ COURT
 FUlTOI\I CCU"11Y SUPERIOR COURT                    CASI; PH..E$, PURSUANT TO THE'' FOIi-\ ACT,"
            CRIIVtlNAL.. COURT                      FEOeAAL PRIVACY" ACT} lfll THE IVIAITER OF:
 176 PFtlOR ST. fHL..A,{\ITA , GA :3Q'.30.'.3.      VAHGN vs. r ROSEN, THE' VAHN /IV.OE)( DOCTR/NO,.
           SUJTS T'-46.5..5                                                             'T9SC169716
   · M ·. AGISTRATE ut.JOGE : _                              INl~IATl'!'S cAse ,Vo.     '1950169718
             I\IEW Kf~K.                                     INMATE'S ·C IVIL CASl'U.t~ 2020CV2 ~~19
1Q THE HONORABLI? i.JIJDGE: QI= THE Ul\fl~O STATES OISTRf C'T COURT AND TQ ALL
•I NTl?RE'ST PARTIES:
                                      OPl:l'IH\IG a~teF:

PLe.A$E?. TAKl'z (~OTICE THlil : TH€ PRfVATe PAr~TY ts BRHIJGING A Ct VI'- SLJli IN ..
                                                           11
FEOGRAL COIJRT, CLAlfVIII\/C:l A VIQLATIQf'J OF' HIS CilVfL U ,S. COl'JS TfrtlTIOI\JAL RIGHTS
TO FREE00f"4 OF L.113GR1Y, (US 001\ISTITUTfOt\t ),AMEI\IOIVI ENi ARTIC LE § 1,
ST/"'TE'S THl-'T: A PRIVA'tl= CfTIZENS HAVE CONSTITUTIOWAL R IGHTS ACCORtm\lG
TO Fl:OfERAL ANO STATE LAW . TO SE !='~El= TO C t VIL Lt at:RlY EXCLUO(NG (' seRvrruoa.

IN THE eVENT: THC= PRIVATS CITIZC:f\l IS Cl➔ /-\LI.ENGING tHS COI\IVrCTJON O'F COl\11-11\Jt:IVIEf\/'f
PURSU/!\f\lT TO: 4~ U.$,C, (1Q83)1 STATES'tHAT~ A PRIVATt? CIVfl.. CITIZEN tS
.J:NTITLEt:'> TO ENTIRI= CO,l\lSTITUTIOI\IAI... RtGHTS TO THtE TRGATlES O~ THS
I.JNffEO ST/.;\TES ACCORDING TO THE 16 BILLS OF RIGHTS . THAT A P R IV/-rfE CITIZEl\l
15 1:XOUJ'Dl!O Ff.lOfVI FAU..11\IG WITHIN( THE IVIEAI\IIN<a OFA Pf:RSOl'\I )j S UCH AS AN
fl'IIVlATI$ OR /~ PRISONlFI~, GIVING Rf S E iO TH£: CLAIM 11\l THIS OIVfL OLAAIYI ~EQUBSTII\IG
FOR THE Ul'HTfi=-0 STATl:iS OISTRTOT COURT .JUDGE TO IVI/.\NOATf: A t\l OROl:R VACAllNG A
S!JP~RIOR OOUJ:ti RULll'\IG A.NP TO REI\IOER ANO Ot~Oe;R it-te LOWER COU~T TO
$1,J61VtlTr I.Alf... eNTtRe CHAR'3ES ANO ORIIVHIWU•• tNt,!CilVIEI\IT(S) IN TO THE r-1::oeR/..\L
COURT' TO Be.' Re'VIEWEO /.\COOl~DING TO LAW.


DATF£:                                                 RtISl='EOTr-tlLLY SUBIVIJTTEO:

                                                               ulMl\111:: HOOO
